UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -
                                                                 ORDER
OSCAR PALMER,
                                                              14 Cr. 652 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              As discussed at today’s hearing, the Government’s supplemental submission is

due May 26, 2021. Defendant’s response is due June 2, 2021.

Dated: New York, New York
       May 12, 2021
